Case 2:07-cv-03239-TJH-RNB Document 528 Filed 11/18/19 Page 1 of 3 Page ID #:10086


     1   AHILAN T. ARULANANTHAM (SBN 237841)
         aarulanantham@aclusocal.org
     2   MICHAEL KAUFMAN (SBN 254575)
         mkaufman@aclusocal.org
     3   ZOE MCKINNEY (SBN 312877)
         zmckinney@aclusocal.org
     4   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
         1313 West 8th Street
     5   Los Angeles, CA 90017
         Telephone: (213) 977-5211
     6   Facsimile: (213) 977-5297
     7   Attorneys for Petitioner
         (Additional counsel listed on following page)
     8
                              UNITED STATES DISTRICT COURT
     9
                             CENTRAL DISTRICT OF CALIFORNIA
    10
                                        WESTERN DIVISION
    11
    12   ALEJANDRO RODRIGUEZ,                   )        Case No. CV 07-3239-TJH (RNBx)
         ABDIRIZAK ADEN FARAH, YUSSUF           )
    13   ABDIKADIR, ABEL PEREZ RUELAS,          )        NOTICE OF MOTION AND
         JOSE FARIAS CORNEJO, ANGEL             )        MOTION FOR CLARIFICATION
    14   ARMANDO AYALA, ALEX CACHO              )        OR RECONSIDERATION
         CASTILLO for themselves and on behalf  )
    15   of a class of similarly-situated individuals,
                                                )        The Honorable Terry J. Hatter, Jr.
                                                )
    16               Petitioners,               )        Hearing Date: December 23, 2019
                                                )        Hearing Time: Under Submission
    17            v.                            )
                                                )
    18   WILLIAM BARR, United States Attorney )
         General; KEVIN MCALEENAN, Acting )
    19   Secretary, Homeland Security; JAMES    )
         MCHENRY, Director, Executive Office )
    20   for Immigration Review; DAVID MARIN, )
         Field Office Director, Los Angeles     )
    21   District, Immigration and Customs      )
         Enforcement; DON BARNES Sheriff of )
    22   Orange County; OFFICER NGUYEN,         )
         Officer-in-Charge, Theo Lacy Facility; )
    23   LUKE SOUTH, Commander, Theo Lacy )
         Facility; LISA VON NORDHEIM,           )
    24   Captain, James A. Musick Facility;     )
         TERRY NELSEN, Assistant Field Office )
    25   Director, Adelanto Detention Facility, )
                                                )
    26                  Respondents.            )
    27
    28
Case 2:07-cv-03239-TJH-RNB Document 528 Filed 11/18/19 Page 2 of 3 Page ID #:10087


     1   Additional counsel:
     2   JUDY RABINOVITZ
         jrabinovitz@aclu.org
     3   MICHAEL TAN (SBN 284869)
         mtan@aclu.org
     4   AMERICAN CIVIL LIBERTIES FOUNDATION
         IMMIGRANTS’ RIGHTS PROJECT
     5   125 Broad Street, 18th Floor
         New York, NY 10004
     6   Telephone: (212) 549-2618
         Facsimile: (212) 549-2654
     7
         JAYASHRI SRIKANTIAH (SBN 189566)
     8   jsrikantiah@law.staford.edu
         STANFORD LAW SCHOOL
     9   IMMIGRANTS’ RIGHTS CLINIC
         Crown Quadrangle
    10   559 Nathan Abbott Way
         Stanford, CA 94305-8610
    11   Telephone: (650) 724-2442
         Facsimile: (650) 723-4426
    12
         SEAN COMMONS (SBN 217603)
    13   scommons@sidley.com
         SIDLEY AUSTIN LLP
    14   555 West Fifth Street, Suite 4000
         Los Angeles, California 90013-1010
    15   Telephone: (213) 896-6000
         Facsimile: (213) 896-6600
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:07-cv-03239-TJH-RNB Document 528 Filed 11/18/19 Page 3 of 3 Page ID #:10088


     1         To all parties and their counsel of record, please take notice that a hearing is
     2   under submission in the above-entitled Court, before the Honorable Terry J. Hatter,
     3   on December 23, 2019. Petitioners will and hereby do move for clarification or
     4   reconsideration of this Court’s Order of November 7, 2019 (Dkt. 527). This
     5   Motion is made following the conference of counsel pursuant to L.R. 7.3, at which
     6   Respondents stated that they oppose this Motion.
     7         This Motion is made based on the present Notice, the Memorandum of
     8   Points and Authorities, and all other documents on file with this Court, as well as
     9   any other evidence or argument that may be presented before or at the time of the
    10   hearing.
    11                                          Respectfully submitted,
    12                                          ACLU OF SOUTHERN CALIFORNIA
    13
    14   Dated: November 18, 2019            By: /s/ Ahilan T. Arulanantham
                                                AHILAN T. ARULANANTHAM
    15                                          Counsel for Petitioners
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   1
